DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                             Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 10/02/2018 are considered by examiner.

                                                                  Drawings
4.           All drawings filed on 10/02/2018 are approved by examiner.


Allowable Subject Matter
5.	Claims 1 and 16-33 are allowable over prior art of record. It is noted that non-elected claims 31-33 are allowable because each of them is dependent on allowable independent claims 1, 20 and 26, respectively.

6. 	None of prior art of record take alone or in combination shows a semiconductor device comprising at least a depletion suppressing layer of the first conductivity type provided between adjacent trench-bottom protecting layers; an interlayer insulating film covering tops of the trenches and the first semiconductor region around the trenches and having a contact hole claims 1, 16-19 and 31;  or a semiconductor device comprising at least a depletion suppressing layer of the first conductivity type provided between adjacent trench-bottom protecting layers; an interlayer insulating film covering tops of the trenches and the first semiconductor region around the trenches and having a contact hole above the first and second semiconductor regions; a first main electrode covering the interlayer insulating film and embedded in the contact hole; and a second main electrode disposed on a second main surface of the semiconductor substrate, wherein the depletion suppressing layer includes an intermediate point that is horizontally equidistant to the adjacent trench-bottom protecting layers, the depletion suppressing layer is formed in such a size as to contact none of the third semiconductor region, the trenches, and the trench-bottom protecting layers, an impurity concentration of the depletion suppressing layer is set higher than an impurity concentration of the semiconductor layer, and the impurity region is provided at a position apart from the depletion suppressing layer as recited in claims 20-25 and 32; or a semiconductor comprising a depletion suppressing layer of the first conductivity type provided between adjacent trench-bottom protecting layers; an interlayer insulating film covering tops of the trenches and the first semiconductor region around the trenches and having a contact hole above the first and second semiconductor regions; a first main electrode covering the interlayer insulating film and claims 26-30 and 33.

				Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838